Citation Nr: 1441481	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder, with mixed anxiety and a depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to April 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The June 2009 RO decision denied service connection for a low back disability (listed as back pain).  

The August 2009 RO decision granted service connection and a 50 percent rating for an adjustment disorder, with mixed anxiety and a depressed mood, effective January 9, 2009.  

A May 2010 RO decision increased the rating for the Veteran's service-connected adjustment disorder, with mixed anxiety and a depressed mood, to 70 percent, effective January 9, 2009.  

In October 2012, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

An August 2011 statement of the case identifies a January 2011 RO decision in which the RO also determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability, as the rating action on appeal as to that issue.  However, a prior June 2009 RO decision that denied entitlement to service connection for a low back disability is not final.  The Veteran essentially expressed disagreement with that decision and continued to submit evidence, as to the issue of entitlement to service connection for a low back disability, within one year of that decision.  Consequently, the June 2009 RO decision is not final and the Veteran's claim has been pending since that time.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his October 2012 hearing before the Board, the Veteran withdrew his appeal concerning the issue of entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder, with mixed anxiety and a depressed mood.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder, with mixed anxiety and a depressed mood, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his October 2012 hearing before the Board, the Veteran stated that he was withdrawing his appeal as to the issue of entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder, with mixed anxiety and a depressed mood.  As the Veteran has withdrawn his appeal the issue of entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder with mixed anxiety and a depressed mood, is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an effective date earlier than January 9, 2009, for service connection for an adjustment disorder, with mixed anxiety and a depressed mood, is dismissed.


REMAND

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he was treated for low back problems during service and that he has suffered from low back problems since service.  

The Veteran is competent to report having low back problems during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate he was treated for low back complaints on occasions during service.  An August 1998 individual sick slip indicated that the Veteran complained of lower back pain.  He stated that when he would sit up or bend over, he would have pain up his spine.  A diagnosis was not provided.  An August 1998 emergency care and treatment report, on that same day, noted that the Veteran reported that he had pain in his low back for one week.  The Veteran indicated that there was no trauma, numbness, or weakness.  The assessment included mechanical low back pain.  

Another August 1998 treatment report indicated that the Veteran complained of low back pain for three weeks.  He reported that he usually had pain in the morning.  The diagnosis was right L4-L5 facet dysfunction.  A subsequent August 1998 treatment entry noted that the Veteran had no changes with his right L4-L5 facet symptoms.  The assessment was right L4-L5 facet symptoms.  

A later August 1998 individual sick slip noted that the Veteran was seen for severe lower back pain.  A diagnosis was not provided at that time.  An August 1998 treatment report, on that same day, indicated that the Veteran had an acute episode of low back pain that day, with spasms on the right side of his back.  The assessment was right L4-L5 facet symptoms.  

An additional August 1998 treatment report noted that the Veteran was seen for a return visit for acute low back pain symptoms.  The assessment was L5-S1 discogenic symptoms.  A subsequent August 1998 entry related an assessment of resolving low back pain.  

On a medical history form at the time of a February 1999 separation examination report, the Veteran checked that he had recurrent back pain.  The reviewing examiner indicated that the Veteran had recurrent back pain that usually occurred in the morning when he was getting up from being in bed.  It was noted that the Veteran was treated in Bosnia.  The Veteran indicated that his back still bothered him occasionally.  An objective February 1999 separation examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

A subsequent February 1999 treatment entry noted that the Veteran complained of low back pain since August 1998.  He stated that he began while he was serving in Bosnia and that there was no trauma.  It was noted that the Veteran had a recent exacerbation with tingling in his bilateral, posterior, upper legs, but without radicular signs.  The assessment was low back pain.  

A February 1999 consultation report noted that the Veteran was seen for intermittent low back pain since August 1998.  It was noted that there was no history of trauma.  The Veteran reported that he occasionally had numbness in both feet, which he described as occurring along the instep of each foot.  The examiner performed a detailed examination.  The assessment was mechanical low back pain.  

Post-service private and VA treatment records show treatment for variously diagnosed low back problems, including mechanical low back pain and degenerative disc disease.  Such records also show possible intercurrent injuries.  

An August 2011 VA treatment report noted that the Veteran was seen with his former military records in order to prove that his back pain was service-connected.  The assessment included chronic back pain with localized spasms, stable.  The examiner stated that although the VA must make a determination as to service connection, it appeared that the Veteran had back issues associated with military service.  

The VA examiner's opinion is speculative in that it solely indicates that it appeared that the Veteran's had back issues associated with service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Additionally, there is no evidence that the examiner reviewed the Veteran's claim file.  

A new examination must be accomplished. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since left hand problems since February 2014.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  


2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed low back disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of, and treatment for, low back complaints during service and his reports of low back problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


